Case 5:17-cv-00086-FPS Document 49 Filed 10/28/19 Page 1 of 2 PageID #: 287



                IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


KASEE R. PORTER,
DAVID PORTER,
S.P., a minor,
J.P. a minor,
PAMELA LIPSCOMB
and DAVID LIPSCOMB,

          Plaintiffs,

v.                                            Civil Action No. 5:17CV86
                                                                (STAMP)
SANDEEP BADWALSIGH and
INDY FREIGHT, INC.,

          Defendants.

                          ORDER OF DISMISSAL

     This Court has been advised that the matters in controversy in

the above-styled civil action have been compromised and settled.

Therefore, it is ORDERED that this civil action be, and the same is

hereby, DISMISSED WITH PREJUDICE and retired from the docket of the

Court, subject to reopening on motion of any party, and for good

cause shown, within 90 days. Accordingly, any pending motions are

DENIED AS MOOT.

     The parties need not submit any additional proposed dismissal

or other final order unless it is required by law or is necessary

under the terms of any agreement resolving this civil action.

     The Clerk is directed to transmit copies of this Order to

counsel of record herein.
Case 5:17-cv-00086-FPS Document 49 Filed 10/28/19 Page 2 of 2 PageID #: 288



     DATED:   October 28, 2019



                                  /s/ Frederick P. Stamp, Jr.
                                  FREDERICK P. STAMP, JR.
                                  UNITED STATES DISTRICT JUDGE




                                    2
